DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated September 14, 2021 in which claims 1-15 have been amended. Therefore, claims 1-15 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a management transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to an apparatus which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
receiving, at a mobile device, authentication data from a user, wherein the user is associated with a transaction device having a contactless interface;

receiving, at the mobile device, management operations data from the authenticated user, wherein the management operations data comprises data indicating that one or more management operations are to be performed with respect to the transaction device;
transmitting, from the mobile device, confirmation request data to the transaction device in response to the received management operations data, wherein the confirmation request data comprises data indicating a request for confirmation data from the transaction device, and wherein the confirmation data comprises data indicating that the transaction device is associated with the authenticated user;
receiving, at the mobile device, the confirmation data from the transaction device; and 
performing, using the mobile device, the one or more management operations with respect to the transaction device based on the received confirmation data.  
THE LIMITATIONS OF 
Receiving authentication data from a user;
authenticating the user based on the received authentication data;
receiving management operations data from the authenticated user, wherein the management operations data comprises data indicating that one or more management operations are to be performed with respect to the transaction device;
transmitting confirmation request data in response to the received management operations data, wherein the confirmation request data comprises data indicating a 
receiving the confirmation data; and 
performing the one or more management operations based on the received confirmation data; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “mobile device”, “transaction device”, and “interface”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “mobile device”, “transaction device”, and “interface” language; “accessing”, “authenticating”, “establishing”, “requesting”, “generating”, and “using” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a management transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “mobile device”, “transaction device”, and “interface”, to perform the “accessing”, “authenticating”, “establishing”, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “accessing”, “authenticating”, “establishing”, “requesting”, “generating”, and “using” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claims 12 and 13 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2-12 and 14-15 further define the abstract idea that is present in their respective independent claims 1, 12, and 13, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that 

Therefore, claims 1-15 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 12-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Khalid, U.S. Patent Application Publication Number 2014/0138435; in view of Noe, U.S. Patent Application Publication Number 2016/0307186.
As per claim 1, 

	receiving, at a mobile device, authentication data from a user, wherein the user is associated with a transaction device having a contactless interface; (Khalid 2014/0138435 at paras. 59-61) (The transaction flow then involves a step for reading application data. In this step, the mobile application 142 uses the retrieved AFL to read all the records stored on the memory 171 of the EMV chip 163 on the contactless transaction card 13. The records read from the memory 171 and thus obtained by the mobile device 11, for example, may contain information such as primary account number, expiration date, cardholder name, and any relevant issuer or cardholder information. During a processing restrictions step, the records retrieved from the card 13 are validated against a set of rules to determine if the card is valid and can be used.)
	authenticating the user, at the mobile device, based on the received authentication data; (Khalid 2014/0138435 at paras. 59-61) (The transaction flow then involves a step for reading application data. In this step, the mobile application 142 uses the retrieved AFL to read all the records stored on the memory 171 of the EMV chip 163 on the contactless transaction card 13. The records read from the memory 171 and thus obtained by the mobile device 11, for example, may contain information such as primary account number, expiration date, cardholder name, and any relevant issuer or cardholder information. During a processing restrictions step, the records retrieved from the card 13 are validated against a set of rules to determine if the card is valid and can be used.)
	receiving, at the mobile device, management operations data from the authenticated user, wherein the management operations data comprises data indicating 
	performing, using the mobile device, the one or more management operations with respect to the transaction device based on the received confirmation data. (Khalid 2014/0138435 at paras. 59-61) ( During a processing restrictions step, the records retrieved from the card 13 are validated against a set of rules to determine if the card is valid and can be used. Depending on the card issuer and the EMV application on the contactless transaction card 13, cryptographic information is then checked and security information such as Cardholder Verification Method (CVM) is determined.)

Khalid does not explicitly teach, however, Noe does explicitly teach:  
	transmitting, from the mobile device, confirmation request data to the transaction device in response to the received management operations data, wherein the confirmation request data comprises data indicating a request for confirmation data from 
	receiving, at the mobile device, the confirmation data from the transaction device; and (Noe 2016/0307186 at paras. 88-90 and 95-97) ( a card authentication process may be performed as described herein, with the customer's mobile device programmed and equipped to interact with the customer's payment card to elicit a cryptogram from the payment card and to pass the cryptogram to the merchant's e-commerce application for forwarding on to the card issuer for validation of the cryptogram. With these security aspects successfully accomplished, the e-commerce transaction may go forward with a high degree of confidence that the customer is in possession of a valid payment device that corresponds to the payment information used for the e-commerce transaction.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khalid and Noe to provide transmitting, from the mobile device, confirmation request data to the transaction device in response to the received management operations data, 
As per claim 4, Khalid explicitly teaches:  wherein receiving, at the mobile device, the management operations data from the authenticated user comprises: receiving, at the mobile device, request data from a service provider to perform the one or more management operations with respect to the transaction device: displaying, at the mobile device, a request corresponding to the received request data; and receiving, at the mobile device, the management operations data from the authenticated user after displaying the request.  (Khalid at paras. 83-87) (The user then waves their card 13 near the device 11 or taps the card 13 against the device 11, and the application 142 causes the mobile device 11 obtain information from the card 13 and to display the user's card details on the display screen 120 with a “confirm” button shown. In the touch screen type implementation of the mobile device 11, the user can touch the displayed button to “click” confirm, and the payment information is sent via a network to a server or the like of the service provider. The application 142 may also give the user an option to save the card details for future use.)
As per claim 14, Khalid explicitly teaches:  wherein the transaction device comprises a passive device having a contactless interface.  (Khalid at paras. 44-46 and 56-58) (The contactless transaction card 13 in our example includes a standard card 
As per claim 15, Khalid explicitly teaches:  wherein the transaction device comprises a card device having a contactless interface or a non-card device having a contactless interface.  (Khalid at paras. 44-46 and 56-58) (The contactless transaction card 13 in our example includes a standard card stock 161 and one or more semiconductor chips embedded on or within the card stock 161. For financial account cards, at least, the card stock 161 typically will include on its front and/or back surfaces various numbers, text and other indicia and be sized and proportioned, in such a manner that the card 13 appears the same as or similar to an otherwise regular debit or credit card or the like. The embedded chip or chips configure the contactless transaction card 13 to use short range radio frequency waves (RF) for secure data communication.)
Claims 12 and 13 are substantially similar to claim 1, thus, they are rejected on similar grounds.

Claims 3, 10, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Khalid, U.S. Patent Application Publication Number 2014/0138435; in view of Noe, .
As per claim 3, Khalid explicitly teaches:  
wherein the confirmation data from the transaction device comprises a cryptogram (Khalid at paras. 59-61) (cryptographic information)

Khalid and Noe do not explicitly teach, however, Aabye does explicitly teach:
offline data authentications, or combinations thereof.  (Aabye 2016/0224971 at paras. 47-49) (Contactless element 106 may further include one or more counters. The counters may be used to track various aspects of user input and information related to transactions, e.g., number of password entry attempts by the user, number of offline transactions conducted, total amount of offline transactions, etc. An offline transaction is one in which the card Issuer does not have to authorize the transaction at the time of conducting the transaction.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khalid, Noe, and Aabye to provide offline data authentications, or combinations thereof because it allows for a more secure and efficient data transfer between the networks and devices coupled to each type of network, such as for purposes of improving the ability of a user to utilize the received data on a mobile device.  (Aabye at Abstract and paras. 2-9 and 52-54).
As per claim 10, Khalid and Noe do not explicitly teach, however, Aabye does explicitly teach:  wherein performing, using the mobile device, the one or more 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khalid, Noe, and Aabye to provide wherein performing, using the mobile device, the one or more management operations comprises: transmitting, from the mobile device, the confirmation data to a service provider; receiving, at the mobile device, one or more script commands from the service provider in response to the transmitted confirmation data; and transmitting, from the mobile device, the one or more script commands to the transaction device, wherein the transaction device is configured to use the one or more script commands to perform the one or more management operations because it allows for a more secure and efficient data transfer between the networks and devices coupled to each type of network, such as for purposes of improving the ability of a user to utilize the received data on a mobile device.  (Aabye at Abstract and paras. 2-9 and 52-54).
As per claim 11, Khalid and Noe do not explicitly teach, however, Aabye does explicitly teach:  wherein transmitting, from the mobile device, the one or more script commands to the transaction device comprises: determining, at the mobile device, that the transaction device is the transaction device that provided the confirmation data; and transmitting, from the mobile device, the one or more script commands to the transaction device based on the determination.  (Aabye 2016/0224971 at paras. 61-63 and 72-74) ("As described above, the counter reset request may be communicated via a mobile gateway and a transaction clearance network. The Issuer may determine whether the counter is to be refreshed/reset at stage 704. In one embodiment, the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khalid, Noe, and Aabye to provide wherein transmitting, from the mobile device, the one or more script commands to the transaction device comprises: determining, at the mobile device, that the transaction device is the transaction device that provided the confirmation data; and transmitting, from the mobile device, the one or more script commands to the transaction device based on the determination because it allows for a more secure and efficient data transfer between the networks and devices coupled to .

Claims 5, 6, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Khalid, U.S. Patent Application Publication Number 2014/0138435; in view of Noe, U.S. Patent Application Publication Number 2016/0307186; Marien, U.S. Patent Application Publication Number 2014/0189359.
As per claim 5, Khalid and Noe do not explicitly teach, however, Marien does explicitly teach:  wherein the one or more management operations comprise a Personal Identification Number (PIN) change, a PIN reset, a name change, an address change, a counter reset, an accumulator reset, a risk management parameter change, a load ticket operation, a delete ticket operation, an update ticket operation, or combinations thereof.  (Marien 2014/0189359 at paras. 520-522) ("In some embodiments the authentication device may store and maintain this counter and update the counter upon specific events. In some embodiments the authentication device may update the counter value each time that the authentication device generates a dynamic credential. For example in some embodiments the authentication value may increment the counter before or after each credential generation. In some embodiments the dynamic value may be derived from a value that is stored and maintained by the authentication device and that is updated by the authentication device at certain events. ")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khalid, Noe, and Marien to provide wherein the one or more management operations 
As per claim 6, Khalid and Noe do not explicitly teach, however, Marien does explicitly teach:  wherein performing, using the mobile device, the one or more management operations comprises transmitting the confirmation data to a service provider, wherein the service provider is configured to perform the one or more management operations with respect to the transaction device based on the confirmation data.  (Marien at paras. 449-451) ("The generated OTP or MAC may then be communicated (2450) to for example a remote application for authenticating the user or a user transaction to the remote application. The OTP or MAC thus received may then be verified (2460) by a verification server component. The verification server component may have access to the value of the OTP key associated with the user and may use that OTP key value in the verification of the received OTP or MAC. Upon successful verification (2460) of the OTP or MAC the remote application may take appropriate action (2470) such as granting access to the user or accepting a transaction submitted by the user.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khalid, Noe, and Marien to provide wherein performing, using the mobile device, the one or more management operations comprises transmitting the confirmation data to a 
As per claim 7, Khalid and Noe do not explicitly teach, however, Marien does explicitly teach:  wherein performing, using the mobile device, the one or more management operations comprises: storing, at the mobile device, the confirmation data if a data connection between the mobile device and a service provider is unavailable; and transmitting, from the mobile device, the stored confirmation data to the service provider after the data connection becomes available.  (Marien at paras. 520-522) ("In some embodiments the authentication device may store and maintain this counter and update the counter upon specific events. In some embodiments the authentication device may update the counter value each time that the authentication device generates a dynamic credential. For example in some embodiments the authentication value may increment the counter before or after each credential generation. In some embodiments the dynamic value may be derived from a value that is stored and maintained by the authentication device and that is updated by the authentication device at certain events. ")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khalid, Noe, and Marien to provide wherein performing, using the mobile device, the one or more management operations comprises: storing, at the mobile device, the confirmation data if a data connection between the mobile device and a service provider .

Claims 5, 6, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Khalid, U.S. Patent Application Publication Number 2014/0138435; in view of Noe, U.S. Patent Application Publication Number 2016/0307186; Marien, U.S. Patent Application Publication Number 2014/0189359; Aabye, U.S. Patent Application Publication Number 2016/0224971.
As per claim 8, Khalid, Noe, and Marien do not explicitly teach, however, Aabye does explicitly teach:  further comprising transmitting, from the mobile device, offline data to the transaction device, wherein the offline data comprises data indicating that the one or more management operations are to be performed by the transaction device.  (Aabye at paras. 71-73) ( FIG. 7 shows a flow diagram of a process 700 for a method for processing a request for a counter reset according to an embodiment of the present invention. At stage 701, the user requests an offline transaction. The payment application checks whether the counter has reached the threshold value at stage 702. In some embodiments, the Issuer can predetermine the threshold value for the counter and configure the contactless element in the mobile device accordingly. In an embodiment, the threshold value may represent number of offline transactions allowed before a reset is needed, e.g., 20 offline transactions. In other embodiments, the threshold value may be maximum accumulated value of offline transactions allowed 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khalid, Noe, Marien, and Aabye to provide further comprising transmitting, from the mobile device, offline data to the transaction device, wherein the offline data comprises data indicating that the one or more management operations are to be performed by the transaction device because it allows for a more secure and efficient data transfer between the networks and devices coupled to each type of network, such as for purposes of improving the ability of a user to utilize the received data on a mobile device.  (Aabye at Abstract and paras. 2-9 and 52-54).
As per claim 9, Khalid, Noe, and Marien do not explicitly teach, however, Aabye does explicitly teach:  wherein the offline data comprises an offline Personal Identification Number (PIN).  (Aabye 2016/0224971 at paras. 43-45) (confirm the identity of a party to a transaction (via receipt of a personal identification number)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khalid, Noe, Marien, and Aabye to provide wherein the offline data comprises an offline Personal Identification Number (PIN) because it allows for a more secure and efficient .

Response to Arguments
Applicant’s arguments filed on September 14, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-15, Examiner notes the following:
Applicant argues that the limitations of claims 1-15, as now amended, do not fall within the subject matter groupings (i.e., mathematical concepts, certain methods of organizing human activity, and mental processes).
Examiner disagrees and notes that the Method of Organizing Human Activity in this application relates to the completion of a management transaction.  The claims claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction, such as for performing a user authentication for the completion of a management transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.

Next, Applicant argues that claims 1-15, as now amended, recite additional elements that integrate the judicial exception into a practical application of that 
Examiner disagrees, however, and notes that any improved ease of use achieved by better transmission of data to increase the efficiency, access, and accuracy of communications is merely an improvement to a management process, rather than an improvement to a computer, and without any practical application. A more streamlined communication process that is run on a generic computer component does not amount to an improvement to the computer.
Finally, Applicant argues that claims 1-15 recite limitations that provide significantly more than the alleged abstract idea.  Applicant argues that “claims 1-15, as now amended, recite limitations that are ‘not well-understood, routine, conventional activity in the field.’”
Examiner disagrees, however, and notes that mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements, such as for receiving and transmitting data and performing a management operation with a mobile device, when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
With respect to Applicant’s arguments as to the § 102 rejections for now pending claims 1-15, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-15, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693